DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed May 14, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-6, 9-17, 21-25 are allowable over the references of record for at least the following reasons:
	Claims 1 and 5: the at least one ring groove oriented at an angle α between 0.5⁰ ≤ α ≤ 2⁰ obliquely with respect to the radial plane;
	at least one piston ring having a rectangular-like cross section with a plurality of rounded corner regions and an oblique outer flank; and
	wherein the oblique outer flank differs from an inner flank which lies opposite by an angle β between 2⁰ < β ≤ 5⁰.
	Claim 21: the at least one ring groove oriented at an angle α between 0.5⁰ ≤ α ≤ 2⁰ obliquely with respect to the radial plane;
	at least one piston ring having a rectangular-like cross section with a plurality of rounded corner regions . . .
	wherein the outer ring flank extends obliquely relative to the inner ring flank by an angle β between 2⁰ < β ≤ 5⁰.
	The closest prior art is the Maruyama reference (JP2005/171768A).  The Maruyama reference fails to disclose each and every feature of the above claimed invention.  The Maruyama reference does not have the situation of the earlier cited prior art where the angle of inclination of the ring groove is required to be equal to the angle of the flank of the piston ring to ensure that the piston ring is flush during a combustion event.  (FIG. 3) of the Maruyama reference illustrates that there is no position in which the flank would be flush and therefore the angle of the piston ring β could be optimized to between 2⁰ and including 5⁰.  The Maruyama reference discloses all of the claim features of independent claim 1 except for one.  The claimed invention requires that the ring groove have an angle between 0.5⁰ and 2⁰ inclusive to both 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747